Title: Abigail Adams to Elbridge Gerry, 15 October 1783
From: Adams, Abigail
To: Gerry, Elbridge



Dear Sir
Braintree october. 15 1783

Your obligeing favour was handed me from Mr. Guild, at a time when I was engaged in the Melancholy office, of attending the dieing Bed, of a dear, and venerable parent.
I need ask no further excuse of you for omiting a speedy replie, and thanking you for your kind attention to me. Neither the contents of your Letter; or the extracts inclosed, were unexpected to me; from many of Mr. Adam’es Letters, I have been fully satisfied, that the gentleman who wrote the Letter, you inclosed, in conjunction with the Count, were determined if possible, to get so troublesome, and watchfull an inspector, of their conduct, and views removed out of their way, and if this could not be Effected; at least attempt to ruin his usefullness. The latter I presume is out of their power. The former, I know not whether I should be very much their Enemy if they accomplished. Tho it would mortify me to have the faithfull Services of my Friend undervalued, or depreciated by their influence, yet I so sincerely wish his return; that I should receive that for good; which might be meant for evil.
Seriously Sir; the state of Mr. Adams’es Health is such, that I suffer, every anxiety on account of it. The Fever he had two years ago in Amsterdam, left him with many disorders, amongst which; he complains of the scurvy, a swelling of his legs, a weakness of his joints, lowness of spirits. A voyage might do much towards restoreing him to Health, but without that, and a little of my good Nursing, I fear he will fall a sacrifice to perplexities and anxieties of mind, added to his bodily infirmities.
Amongst many observations which my Freind makes, in his late Letters respecting our Country, I transcribe the following, “our Country will be envied, our Liberty will be envied, our virtues will be envied. Deep and subtle Systems of corruption, hard to prove, impossible to detect, will be practised to Sap and undermine Us, and the few who penetrate them; will be called Suspicious, envious, restless, turbulant, ambitious; will be hated, unpopular and unhappy.” This Sir, it is to be a real patriot. How much courage perserverence and fortitude are necessary to compleat the Character? In this age of the world, that Man has an awfull Lot, who dares to “Love his Country and be poor.”
If any thing offers at Congress respecting my Friend, I will thank you to let me know it. You may relie upon it sir, that no use will be made of it; but such as you permit. If you have received publick dispatches, and they are of a Similar nature with private Letters, they are filled with complaints and anxieties, ariseing from want of intelligence.
Genll. Warren has a large number of Letters supposing him a Member of Congress; the contents of which I hope he will transmit to you. They were written for his information, supposing him a Member of that body, and knowing him to be an unshaken Friend to his Country.
If any Letters should arrive for me I will thank you sir if you will forward them. Mr. Adams’es Letters are not calculated for the post office, many of them being written upon very thick paper and under two and sometimes 3 covers. Tis true he franks them according to a resolve of Congress which passt Soon after he went abroad, but the post master insists that, Congress by putting the post office upon its former establishment superseded that Resolve. You would oblige me sir, by informing me whether it is realy so or not. I am the rather led to this inquiry, from a demand which Genll. Warren had, the other day for postage, for a Letter which was from a Member of Congress.

Be pleased to present my respectfull Regards to Dr. Lee, and to Mr. Osgood, for whom I have a high Esteem, and believe me dear Sir your Friend & humble servant
Abigail Adams

